PER CURIAM.
Petitioner Empire Blue Cross & Blue Shield seeks certiorari review of an order compelling production. We find merit with Petitioner’s argument that the trial court’s order does not comply with section 624.155(4), Florida Statutes (1997). Accordingly, we remand the case for the trial court to consider the appropriate amount of costs to be posted with regard to the discovery ordered.
We decline to address Petitioner’s confidentiality-based argument, as in her response to the petition, Respondent has agreed to redact the identifying information *482of individual insureds who are not parties to the present litigation.
STONE, C.J., DELL and WARNER, JJ., concur.